PER CURIAM.
This cause is before us on a petition for writ of certiorari to review the circuit court’s order dismissing the complaint for injunctive relief against the City of Madison’s Zoning Board. After relinquishment of jurisdiction to the circuit court for 30 days, Milliron v. City of Madison, 575 So.2d 732 (Fla. 1st DCA 1991), petitioners were directed to notify this court of the disposition of the proceedings below. Petitioners have failed to file additional briefs or seek further review. We therefore discharge the writ heretofore issued.
BOOTH, SMITH, and WIGGINTON, JJ., concur.